      Case 8:18-cv-01099-JVS-JDE Document 30 Filed 11/13/18 Page 1 of 1 Page ID #:247




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA

P&P IMPORTS LLC                                                  CASE NUMBER

                                                  Plaintiff(s)                    8:18‐cv‐01099‐JVS‐JDE
                                 v.
99 CENTS ONLY STORES LLC, et al.                                             ORDER ON REQUEST FOR
                                                                           APPROVAL OF SUBSTITUTION OR
                                                Defendant(s)
                                                                            WITHDRAWAL OF ATTORNEY

        The Court hereby orders that the request of:

99 Cents Only Stores & Number Holdings             Plaintiff      Defendant        Other
                 Name of Party

to substitute Boris Zelkind                                                                                        who is

          Retained Counsel            Counsel appointed by the Court (Criminal cases only)                  Pro Se

DUANE MORRIS LLP, 750 B Street, Suite 2900
                                                          Street Address
      San Diego, CA 92101                                                   BZelkind@duanemorris.com
                        City, State, Zip                                                   E‐Mail Address

        (619) 744‐2267                          (619) 923‐2673                             214014
                 Telephone Number                          Fax Number                               State Bar Number

as attorney of record instead of Loni L. Morrow ‐ Knobbe, Martens, Olson & Bear, LLP
                                                List all attorneys from same firm or agency who are withdrawing.




is hereby        X GRANTED                 DENIED

The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorney(s) in this case.


         Dated November 13, 2018
                                                                   U. S. District Judge



G–01 ORDER (09/17)       (PROPOSED) ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY
